People ex rel. Flowers v New York State Dept. of Corr. & Community Supervision (2020 NY Slip Op 01851)





People ex rel. Flowers v New York State Dept. of Corr. & Community Supervision


2020 NY Slip Op 01851


Decided on March 13, 2020


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 13, 2020

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND DEJOSEPH, JJ. (Filed Mar. 13, 2020.) 


KAH 19-00823.

[*1]THE PEOPLE OF THE STATE OF NEW YORK EX REL. ANTHONY FLOWERS, PETITIONER, 
vNEW YORK STATE DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION, RESPONDENT.

MEMORANDUM AND ORDER
Judgment unanimously affirmed. Counsel's motion to be relieved of assignment granted (see People v Crawford , 71 AD2d 38 [4th Dept 1979]). (Appeal from Judgment of Supreme Court, Wyoming County, Michael M. Mohun, A.J. - Habeas Corpus).